DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicants further limited Y1 and Y2 of instant claim 1, thereby rendering moot the prior art rejection of record.  A hydrogen at each of Y1 and Y2 is no longer permissible at base independent claim 1, upon which all other claims (except claim 16) depend.
The Examiner extended the prior art search (following Markush search strategy/procedure) to a compound of genus formula (1) wherein Y1 is methoxymethyl (MOM); and Y2 is methyl; and X is –C(H)=C(Me)-(CH2)2-C(H)=C(Me)2.  This search retrieved an applicable prior art reference.
A review of these results by inventor and assignee/owner name search did not retrieve any additional double patent or prior art references.  See “SEARCH 6” in enclosed search notes.
A review of PALM and PE2E SEARCH Databases did not retrieve any double patent or prior art references.  See “SEARCH 1” through “SEARCH 4” in enclosed search notes.
Applicants added new claim 16 to the claims of 03/24/2021, which is independent from the genus compound of claim 1 (at least a different moiety at position “X” in contrast to claim 1).  Once Markush searching is complete on claim 1 (and claim 1 is free of the prior art), then a search will be conducted on claim 16.
Applicants voluntarily canceled non-elected Groups II-III thereby rendering moot the Restriction Requirement of 08/07/2020.
The Election of Species Requirement of 08/07/2020 for elected pending (Group I) claims is maintained as the entire scope of claim 1 compound has not yet been searched.
Prior art and double patent searching is limited to the Markush searches conducted to date.
Additional searching following Markush search practice is needed to search all species encompassed within genus formula (1) of claim 1.  Additional Markush searching is NOT conducted in After Final.
Many more rounds of RCE are likely as genus formula (1) has to be searched, one species at a time, following Markush search practice.  If anyone search retrieves a species anticipated or rendered obvious by prior art, then searching ceases and a Non-Final (or Final) Office Action is mailed.  Once all species of genus formula (1) of claim 1 are free of the prior art, then and only then will new claim 16 be searched (base independent claim 1 has different moieties at “X” as does independent base claim 16).
No claims are withdrawn.  However, the entire scope of claim 1 has not yet been searched (see, above).
Current Status of 16/671,545
Claims 1-8 and 15-16 have been examined on the merits.  Claims 1-3 and 5-8 are currently amended.  Claims 4 and 15 are original.  Claim 16 is new.
Response to Arguments
The Examiner acknowledges receipt of Applicants’ claim amendments and Reply of March 24, 2021.
The Examiner has reviewed the claim amendments and Reply of 03/24/2021.
The amendment to the Specification filed 03/24/2021 is formally accepted and can be entered into the record.
The amendment to the Abstract filed 03/24/2021 is formally accepted and can be entered into the record.
The objection against claim 2 (see paragraph 16 in previous Office Action) is withdrawn since Applicants added a comma in between each compound and the article -- and -- in between the last two compounds.
Applicants added a period thereby rendering moot the objection against claims 2 and 5 (see paragraph 17 in previous Office Action).
The rejection under 35 U.S.C. 101 (see paragraphs 18-19 in previous Office Action) is rendered moot since Applicants further limited Y1 and Y2 of instant claim 1 which take claim 1 outside the scope of the natural product NG-121 cited in the 101 rejection.
The indefiniteness rejection (see paragraphs 20-22 in previous Office Action) is withdrawn since Applicants removed the “H” identified by arrow in the rejection and accordingly revised the embodiment for variable X.
The indefiniteness rejection (see paragraph 23 in previous Office Action) is withdrawn since Applicants deleted compound (1B) from claim 2.
The indefiniteness rejection against claim 3 (see paragraph 24 in previous Office Action) is withdrawn since Applicants deleted “including eighth to tenth steps” from claim 3, as requested.
Applicants deleted “such as” from claim 6 thereby rendering moot the indefiniteness rejection of claim 6 (see paragraph 25 in previous Office Action).
Applicants deleted “including” from claim 7 thereby rendering moot the indefiniteness rejection of claim 3 (see paragraph 26 in previous Office Action).
Applicants deleted compound (1B) from claim 2 thereby rendering moot the rejection under 35 U.S.C. 112(d) (see paragraphs 27-29 in previous Office Action).
Applicants revised claim 6 as requested, thereby rendering moot the rejection under 35 U.S.C. 112(d) (see paragraph 30 in previous Office Action).
Applicants revised claim 7 as requested, thereby rendering moot the rejection under 35 U.S.C. 112(d) (see paragraph 31 in previous Office Action).
Applicants’ revision to claim 8 renders moot the rejection under 35 U.S.C. 112(d) (see paragraph 32 in previous Office Action).
The prior art rejection (see paragraphs 33-34 in previous office Action) is withdrawn since Applicants further limited Y1 and Y2 of instant claim 1, thereby rendering moot the prior art rejection of record.  A hydrogen at each of Y1 and Y2 is no longer permissible at base independent claim 1, upon which all other claims depend.
Response to Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 contains two sentences in the same claim:  
    PNG
    media_image1.png
    79
    1314
    media_image1.png
    Greyscale
 (see seven lines from bottom on page 3).  A claim cannot contain two sentences.
The two sentence claim 1 renders the metes and bounds of claim 1 undefined (hence rendering claim 1 indefinite) since the artisan does not know if the second sentence is actually part of claim 1.
Claims 2-8 and 15 are similarly rejected as indefinite since these claims refer back to claim 1, but, do not remedy the rationale underpinning the rejection against claim 1.
This indefiniteness rejection will be rendered moot once Applicants revise claim 1 into just one sentence.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SINGH (Singh, M. and Argade, N.  “Synthetic Studies towards NG-121:  Diastereoselective Synthesis of NG-121 Methyl Ether.”  Synthesis.  (2012), Vol. 44, pp. 3797-3804, previously provided to Applicants).
The reference SINGH teaches a compound (+) 19 
    PNG
    media_image2.png
    184
    437
    media_image2.png
    Greyscale
  (page 3799), wherein Y1 is methoxymethyl (MOM); and Y2 is methyl; and X is –C(H)=C(Me)-(CH2)2-C(H)=C(Me)2.  This anticipates instant claim 1.
	This prior art rejection is properly made FINAL since (1) it was necessitated by Applicants’ claim amendments to claim 1 AND (2) given the extended Markush search required to find said compound (see “SEARCH 6” in enclosed search notes).
Conclusion
Claims 1-8 and 15 are not presently allowable as written.
Claim 16 is presently allowable as written only because it has not yet been searched per Markush search practice:  Applicants added claim 16 in the 03/24/2021 claims to elected Group I.  Base independent claim 16 does not fall within the genus of base independent claim 1 at least at position “X”.  Once Markush searching is complete for the genus compound of claim 1, then, claim 16 will be searched.  Claim 16 will be rejected at the time prior art is found when claim 16 is searched.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625